Case: 2:18-cv-00736-MHW-EPD Doc #: 141 Filed: 10/29/20 Page: 1 of 1 PAGEID #: 2625

FILED
RICHARD W NAG
CLERK OF canst
UNITED STATES DISTRICT COUR on
SOUTHERN DISTRICT OF OHIO H00CT 29 PMU 14
EASTERN DIVISION US. OISTRICT court
SOUTHERN Bisharkg
DISABATO, et al., FAST BWV cOoLuMeLe
Plaintiffs, Case No. 2:19-cv-02237
Vv.

Judge Michael H. Watson

THE OHIO STATE UNIVERSITY, Chief Magistrate Judge Elizabeth P.

Deavers
Defendant.

ORDER

Plaintiff Jonn Doe 15's motion, ECF No. 43, is GRANTED.

The Clerk shall SEVER Plaintiff John Doe 15’s claims from this action and
consolidate them with his claims filed sub nom Plaintiff John Doe 60 in the action
Snyder-Hill, et al. v. The Ohio State University, Case No. 2:18-cv-00736 (S.D.
Ohio). Plaintiff Jonn Doe 15’s allegations in Snyder Hill as John Doe 60 shall be
considered the operative pleading.

Moreover, Scott E. Smith and Michael L. Dillard of Scott Elliot Smith LPA;
Adele Kimmel and Alexandra Brodsky of Public Justice, P.C.; and llann M.
Maazel, Debra L. Greenberger, and Marissa R. Benavides of Emery Celli
Brinckerhoff Abady Ward & Maazel, LLP (collectively, “Snyder-Hill Counsel’)
shall represent Plaintiff John Doe 15 in the 2:18-cv-736 action.

IT IS SO ORDERED.

 

 
